Citation Nr: 1503955	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  13-06 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1968 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

The October 2009 decision addressed the Veteran's psychiatric disorder claim as one for entitlement to service connection for PTSD.  However, upon review of the record, which shows that the Veteran carries a diagnosis of bipolar disorder, the Board has expanded the issue on appeal to include one for entitlement to service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an unappealed September 2005 rating decision, service connection for PTSD was denied on the basis that the evidence of record failed to establish a diagnosis of PTSD.  

2.  The evidence received since the May 2006 Statement of the Case includes evidence that relates to an unestablished fact necessary to substantiate the claims for service connection for an acquired psychiatric disorder, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claims.

3.  The preponderance of the evidence is against the finding that the Veteran has been diagnosed as having PTSD at any time during the appeal period.

4.  An acquired psychiatric disorder was not shown in service or for several years thereafter; and the preponderance of the evidence fails to establish that Veteran's diagnosed bipolar disorder is etiologically related to his active service.


CONCLUSION OF LAW

1.  The September 2004 RO rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence sufficient to reopen the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

3.  An acquired psychiatric disorder, to include PTSD and bipolar disorder, was not incurred or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.303, 3.304(f).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reoppening the Claim

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The regulation does not require new and material evidence as to each previously unproven element of a claim and creates a low threshold for reopening claims.  38 C.F.R. § 3.156(a) (2014); Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of determining whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran initially filed a claim for PTSD in December 2003, which was denied in a September 2004 rating decision.  The Veteran filed a Notice of Disagreement in September 2005.  The RO issued a Statement of the Case in May 2006; however, the Veteran did not submit a substantive appeal within 60 days.  See § 20.302(b).  Thus, the September 2004 RO decision was not appealed and is considered final. 38 U.S.C.A. § 7105.

Evidence received since the May 2006 Statement of the Case includes treatment records and examination reports that diagnosis acquired psychiatric disorder, specifically bipolar disorder.  The record now contains evidence of an acquired psychiatric disorder, which is new and material and sufficient to reopen the previously-denied claim.  38 C.F.R. § 3.156(a), Shade v. Shinseki, 24 Vet. App. 110 (2010).

Claim for Service Connection

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in November 2008 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in October 2009.  Nothing more was required.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board finds the Veteran has been afforded adequate assistance in response to his claims.  The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim.  The claim file consists of service and VA treatment records.  No outstanding evidence has been identified that has not otherwise been obtained.

VA attempted to verify the Veteran's alleged in-service stressors.  These efforts were unsuccessful; and, in a July 2009 memorandum, the U.S. Army and Joint Services Records Research Center (JSRRC) made a formal finding that despite exhaustive attempts to develop the evidence, there was insufficient information to verify the Veteran's alleged stressors.  Moreover, as this matter is being denied on the basis that the record does not support a diagnosis of PTSD, or that his diagnosed bipolar disorder is related to his military service, to include his purported stressors, further development to verify the Veteran's stressors would not result in a change in the outcome of this decision.

A VA examination was conducted in August 2014.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination is more than adequate, is predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claim to be adjudicated.  VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

For the above reasons, the Board finds that VA has complied with the duties set forth in 38 C.F.R. §3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  No such disease or disability has been diagnosed or identified.  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection for PTSD, the record must contain the following: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, Vet. App. 518, 519 (1996).

Analysis

The Veteran initially contended that he suffers from PTSD as a result of significant exposure to enemy engagements and the carnage of war.

The Veteran's service records from his intake examination in October 1968 show that he had a normal psychiatric examination.  He denied having depression, excessive worry, or nervous trouble of any sort.    Likewise, at his separation examination, he continued to deny having any mental health symptoms.  The Veteran's STRs reflect no alleged stressors.  The VA attempted to corroborate these events, but the JSSRC found that the information the Veteran provided was insufficient to corroborate any alleged stressful event.

The record contains no evidence of any mental health complaints, treatment, or diagnosis until he was referred for mental health treatment in September 2005, thirty-five years after his active service.  The Veteran was initially diagnosed with depressive disorder and anxiety disorder, but PTSD needed to be ruled out.  In April 2006, the Veteran was administered the Minnesota Multiphasic Personality Inventory - II (MMPI-2) and was diagnosed with dysthymic disorder and generalized anxiety disorder.  However, PTSD still needed to be ruled-out.  In March 2006, the Veteran believed he should be diagnosed with PTSD and verbalized anger with the VA.   By November 2008, a treating physician felt that the Veteran was more likely diagnosed with bipolar disorder rather than PTSD.  In April 2009, the Veteran was diagnosed with bipolar disorder.  Later in April 2011, the Veteran was administered a PTSD screen and met some of the criteria some of the criteria for a PTSD diagnosis.  However, the Veteran continued to be diagnosed with bipolar disorder through November 2012.

The Veteran was afforded a VA examination in August 2014 for his allegations of PTSD.  The examination consisted of a review of the Veteran's service records and claims file.  In addition, the examiner conducted an interview and mental status examination of the Veteran.  The examiner noted that the Veteran had not been diagnosed or treated for PTSD.  He further determined that the diagnostic criteria to support a diagnosis of PTSD had not been met.  The five (5) criterion for diagnosing PTSD were discussed with respect to the Veteran.  The examiner clearly acknowledged that the Veteran was "exposed to significant stressors in Vietnam."  However, he felt that the impact of those stressors appeared to minimal relative to the debilitating effects of his bipolar disorder.  In that regard, the examiner also concluded that there was no evidence to suggest his bipolar disorder was related to his service.  He identified no correlation between the Veteran's active duty (and stressors) and his bipolar disorder.

Based upon the evidence of record, the Board finds that the totality of the evidence fails to establish that the Veteran has been diagnosed as having PTSD at any time during the appeal period.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  It is true that some of the criteria for diagnosis of PTSD have been met.  Such was identified in the April 2011 VA treatment note as well as on VA examination in 2014.  However, in both instances, the Veteran was not diagnosed as having PTSD.  The records following the April 2011 note show that the diagnosis of bipolar disorder was continued and made no mention of PTSD.  Similarly, after interviewing and examining the Veteran and reviewing the clinical record, the VA examiner explicitly concluded that the diagnostic criteria to support a PTSD diagnosis had not been met.  The examiner is shown to have conducted a thorough examination, to have reviewed and considered the pertinent evidence of record, and to have provided adequate rationale for his opinions.  The Veteran's reported history was adequately considered.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Without a diagnosis of PTSD, the Veteran fails to meet the requirements of service connection set out under 38 C.F.R. § 3.304(f).  Service connection for PTSD is denied.

There is likewise no evidence that an acquired psychiatric disorder, to include bipolar disorder, had its onset in service or within a year of service discharge or is otherwise etiologically related to service.  The record contains no evidence of any mental health symptoms in service, at discharge, and after his discharge until thirty-five years later.  In addition, the record shows that the Veteran received treatment at a VA facility from 2000 to 2005 with no complaints or reports of mental health symptoms.  The absence of mental health complaints, symptoms, or treatment for such a significant period weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a lengthy period without complaint or treatment is evidence that there has not been a continuity of symptomatology, and weighs heavily against the claim).  There is also no competent medical opinion of record which relates any of the Veteran's psychiatric disorders to his service.  To the contrary, as stated, the VA examiner clearly indicated that there was no relationship between the Veteran's bipolar disorder and his active service, to include the significant stressors that he alleges.

The Veteran contends that he has an acquired psychiatric disorder related to his service in Vietnam.  He asserts that he suffers from PTSD.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). Acquired psychiatric disorders are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, and the evidence shows that specific criteria are required to properly assess and diagnose such disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

Although the Board acknowledges that the Veteran is competent to report symptoms such as depression or anxiety, there is no indication that he is competent to etiologically link any such symptoms to a current diagnosis.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating or diagnosing psychiatric disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012). Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value. The lay opinions are also outweighed by the medical opinions of record. 

In summary, as the preponderance of the evidence is against the claim, service connection for an acquired psychiatric disability is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for a psychiatric disorder is reopened.  To that extent only, the appeal is granted.

Service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


